DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites:
“16. The filter cartridge of claim 14, wherein the seal arrangement and the plurality of axially extending channels are disposed on a radially outward side of the closed end cap.” Emphasis added.

Claim 58 recites:
“58. The air cleaner assembly of claim 51, wherein the seal arrangement and the plurality of axially extending channels are disposed on a radially outward side of the closed end cap.” Emphasis added.

Claims 16 and 58
For the purpose of examination, claim 16 is interpreted as:
“16. The filter cartridge of claim 14, wherein the seal arrangement and the plurality of axially extending channels are disposed on a radially outward side of the open end cap.”

For the purpose of examination, claim 58 is interpreted as:
“58. The air cleaner assembly of claim 51, wherein the seal arrangement and the plurality of axially extending channels are disposed on a radially outward side of the open end cap.”

Claim 51 recites:
“51. The air cleaner assembly of claim 47, wherein at least some of the plurality of extension members is provided with [[a]] each guide member located at the distal end and wherein the housing outlet includes one or more guide walls, wherein during installation of the air filter cartridge into the housing, the guide member contacts the one or more guide walls to guide the plurality of extension members into the pockets defined in the housing.” Emphasis added.

Claims 51 is indefinite because the phrase “each guide member” lacks antecedent basis.
For the purpose of examination, claim 51 is interpreted as:
“51. The air cleaner assembly of claim 47, wherein at least some of the plurality of extension members is each provided with [[a]]  a guide member located at the distal end and wherein the housing outlet includes one or more guide walls, wherein during installation of the air filter cartridge into the housing, the guide member contacts the one or more guide walls to guide the plurality of extension members into the pockets defined in the housing.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–4 and 59 are rejected under 35 U.S.C. 103 as being obvious over Dhiman et al., US 2012/0067014 (“Dhiman”) in view of Nichols et al., US 2018/0318745 (“Nichols”). Claims 14–17, 47, 51–54 and 57–58 are rejected under 35 U.S.C. 103 as being obvious over Dhiman in view of Nichols and Braunheim, US 2013/0062270 (“Braunheim”). Claims 55–56 
Claim 1 requires that an air filter cartridge comprises a filter media extending along a longitudinal axis between opposite first and second ends.  The filter media defines an open interior volume and an outer perimeter. An open end cap is disposed at the media pack first end. A seal arrangement disposes on the open end cap. The seal arrangement has a profile varying in an axial direction between a first radial plane and a second radial plane. A top edge of the profile, at a first circumferential location, is closer to a distal end of the air filter cartridge, as compared to a second circumferential location of the top edge of the profile. At least a portion of the seal arrangement is either disposed within the filter media open interior volume or about the filter media outer perimeter. A plurality of axially extending channels are disposed within the open end cap and extends through the first radial plane defined by the seal arrangement first portions.
Dhiman discloses a filter assembly comprises a filter element 12 extending along a longitudinal axis between opposite first end and second end. Dhiman Fig. 1, [0025]. The filter element defines an open interior volume and an outer perimeter. Id. at Fig. 1. An open end cap 18 is disposed at the first end of filter element 12. Id. at Fig. 6a, [0025]. A seal arrangement 34 is disposed on the open end cap 18. Id. at Fig. 6a, [0029]. The seal arrangement 34 is disposed within the filter element 12 open interior volume. Id. at Fig. 6a, [0029]. A plurality of axially Id. at Fig. 6a, [0025]. 
    PNG
    media_image1.png
    820
    940
    media_image1.png
    Greyscale

Dhiman does not disclose that its seal arrangement 34 has a profile varying in an axial direction between a first radial plane and a second radial plane. Dhiman further does not disclose that a top edge of the profile, at a first circumferential location, is closer to a distal end of the air filter cartridge, as compared to a second circumferential location of the top edge of the profile. Additionally, Dhiman does not disclose that its extending channels 32 extend through the first radial plane defined by the seal arrangement first portions.
In the analogous art of filter cartridge assemblies, Nichols discloses a seal arrangement 14 has a profile varying in an axial direction between a first radial plane and a second radial Id. at Fig. 1, [0023]. Id. at Fig. 1, [0031]. Additionally, Nichols discloses that the presence of undulations provides for enhanced durability against wear due to pressures in the filtration system as compared to conventional straight o-ring seals. Id. at Fig. 1, [0027]. It would have been obvious to modify Dhiman’s seal arrangement 34 to be an undulating wave seal as disclosed by Nichols for the benefits of enhanced durability against wear due to pressures in the filtration system. With this modification, Dhiman’s extending channels 32 would extend through the first radial plane that passes the maximum position “B” of Nichols’s seal 14 in Dhiman’s filter element 12. 

    PNG
    media_image2.png
    449
    866
    media_image2.png
    Greyscale

Claim 2
Dhiman as modified by Nichols discloses that Nichols’s seal arrangement 14 in place of Dhiman’s seal arrangement 34 is disposed on a radially inward side of Dhiman’s open end cap 18. Dhiman Fig. 6A, [0029]. Additionally, Dhiman’s channels 32 are disposed on a radially inward side of the open end cap 18. Id. at Fig. 6A, [0029].
Claim 3 requires that for the filter cartridge of claim 1, the seal arrangement and the plurality of axially extending channels are disposed on a radially outward side of the open end cap.
Dhiman discloses an alternative embodiment with a seal arrangement 42 located radially outward side of open end cap 18. Id. at Fig. 8a, [0031].  It would have been obvious to put Nichols’s seal arrangement 14 in place of Dhiman’s seal arrangement 42 for the same reasons as described in claim 1. With this modification, Nichols’s seal arrangement 14 in place of Dhiman’s seal arrangement 42 is disposed on a radially outward side of Dhiman’s open end cap 18.
As for the limitation of “the plurality of axially extending channels are disposed on a radially outward side of the open end cap,” instant disclosure does not teach that this limitation is critical to the operation of the claimed invention. It would have been a routine engineering choice to decide the location of Dhiman’s channel 32, i.e., as long as the channels are aligned with the mating tabs, Dhiman’s channel 32 could be either disposed on a radially outward side or radially inward side of Dhiman’s open end cap 18. 
Claim 4 requires that for the filter cartridge of claim 1, the end cap is formed from polyurethane. Claim 17 requires that for the filter cartridge of claim 14, the end cap is formed from polyurethane.
Dhiman as modified discloses that Nichols seal arrangement 14 in place of Dhiman’s seal arrangement 34 or 42 is made of polyurethane. Nichols [0026]. 
Claim 14 requires that the air filter cartridge of claim 1, further comprises a plurality of circumferentially spaced extension members extending from an end face of the open end cap. The plurality of axially extending channels are disposed within the extension members. The channels are configured to engage with corresponding ribs provided on a filter assembly housing. 
While Dhiman does not explicitly disclose a plurality of circumferentially spaced extension members extending from an end face of the open end cap 18, Dhiman discloses that its second extending channels 32 could have a reverse mating scheme where the extending channels 32 are replaced with tabs (i.e., the “extension members”) that mate with the corresponding slots 32 on the housing. Dhiman [0029]. Dhiman further discloses that its extending channels 32 and tabs are orientation elements designed to ensure proper installation of the filter element. Dhiman [0019] and [0029]. 
Dhiman does not disclose that the plurality of axially extending channels are disposed within the extension members or that the channels are configured to engage with corresponding ribs provided on a filter assembly housing. 
In the analogous art of filter cartridge orientation elements, Braunheim discloses a key pin 7 and an associated channel 10. Braunheim Figs. 3–4, [0021]. Additionally, Braunheim discloses that this configuration could ensure alignment of the filter element in its installation position takes position automatically. Id. at Figs. 3–4, [0023]. 
It would have been obvious to use Braunheim’s pin 7 and associated channel 10 in place of the tabs on Dhiman’s open end cap 18 and the mating channels 32 on Dhiman’s filter housing, respectively, to ensure proper alignment when a filter cartridge is inserted into the filter housing. 
With this modification, Braunheim’s pin 7 in place of Dhiman’s channel 32 on Dhiman’s end cap 8 would be the “plurality of circumferentially spaced extension members,” and the 
Claim 15 requires that for the filter cartridge of claim 14, the seal arrangement and the plurality of axially extending channels are disposed on a radially inward side of the open end cap. Claim 57 requires that for the air cleaner assembly of claim 51, the seal arrangement and the plurality of axially extending channels are disposed on a radially inward side of the open end cap.
Dhiman as modified by Nichols discloses that Nichols’s seal arrangement 14 in place of Dhiman’s seal arrangement 34 is disposed on a radially inward side of Dhiman’s open end cap 18. Dhiman Fig. 6A, [0029]. Additionally, Dhiman’s tab in the reverse mating scheme (in place of the channel 32 on Dhiman’s end cap 18) are disposed on a radially inward side of the open end cap 18. Id. at Fig. 6A, [0029].
Claim 16 requires that for the filter cartridge of claim 14, the seal arrangement and the plurality of axially extending channels are disposed on a radially outward side of the open end cap. Claim 58 requires that for the air cleaner assembly of claim 51, the seal arrangement and the plurality of axially extending channels are disposed on a radially outward side of the open end cap.
As described in claim 3, Dhiman discloses an alternative embodiment with a seal arrangement 42 located radially outward side of open end cap 18. Id. at Fig. 8a, [0031].  It would have been obvious to put Nichols’s seal arrangement 14 in place of Dhiman’s seal arrangement 42 for the same reasons as described in claim 1. With this modification, Nichols’s seal 
As for the limitation of “the plurality of axially extending channels are disposed on a radially outward side of the open end cap,” instant disclosure does not teach that this limitation is critical to the operation of the claimed invention. It would have been a routine engineering choice to decide the location of the channels on Braunheim’s pin 7 on Dhiman’s end cap 18, i.e., as long as the channels are aligned with the mating tabs, Braunheim’s pin 7could be either disposed on a radially outward side or radially inward side of Dhiman’s open end cap 18. 
Claim 47 requires that an air cleaner assembly comprises an openable cleaner housing defining an interior having a radial cavity. The housing includes a plurality of axially extending ribs at an outlet end of the housing. The air filter cartridge of claim 14, is removably disposed within the housing interior radial cavity. The extension members extend into pockets defined in the housing.
Dhiman as modified in claim 14 discloses an air cleaner assembly 2 comprises an openable cleaner housing 4 defining an interior having a radial cavity. Dhiman Fig. 1, [0026]. Dhiman’s cleaner housing 4 includes a plurality of axial extending ribs (i.e., the matching ribs that fills the channels on Braunheim’s pin 7 as described in claim 14) at Dhiman’s cap 8 of the housing. Dhiman Fig. 4, [0025]. Dhiman as modified further discloses that its air filter cartridge 12 is removably disposed within the housing 4 interior radial cavity. The extension members (i.e., Braunheim’s pin 7 on Dhiman’s filter 12 end cap 18) extend into pockets (i.e., Braunheim’s channel 10 located on Dhiman’s cap 8). 
Claim 51 requires that for the air cleaner assembly of claim 47, at least some of the plurality of extension members are provided with each guide member located at the distal end. 
While Dhiman as modified in claim 14 does not explicitly disclose that the plurality of extension members (i.e. Braunheim’s pin 7 in place of Dhiman’s slots 32 on Dhiman’s open end cap 18) are each provided with a guide member located at the distal end. It would have been obvious for the tip of Braunheim’s pin 7 to be the “guide member”, because during installation, the tip of Braunheim’s pin 7 is the part that contacts the wall of Braunheim’s channel 10 in Dhiman’s filter house cap 8 to guide Braunheim’s pin 7 into Braunheim’s channel 10.  With this interpretation, the wall surrounding Braunheim’s channel 10 in Dhiman’s filter house cap 8 is the guiding wall. 

    PNG
    media_image3.png
    761
    576
    media_image3.png
    Greyscale

Claim 52 requires that for the air cleaner assembly of claim 51, wherein each of the extension members is provided with a guide member.
Dhiman as modified discloses that each of its extension member (Braunheim’s pin 7) is provided with a guide member, which is the tip of each pin 7. 
Claim 53 requires that for the the air cleaner assembly of claim 51, the guide members are connected together by a common structure.
Dhiman as modified discloses that its guide members (i.e., tips of Braunheim’s pin 7) are connected together by a common structure, which is the tapered face 30 of Dhiman’s end cap 18. Dhiman Fig. 7A, [0028]. 
Claim 54 requires that for the air cleaner assembly of claim 51, the guide member is at least partially embedded into the extension members.
Dhiman as modified discloses that its guide members (i.e., tips of Braunheim’s pin 7) are at least partially embedded into Braunheim’s pin 7 since they are integral. 
Claim 55 requires that for the air cleaner assembly of claim 51, the guide member is formed from a material that is harder than a material used to form the extension members. Claim 56 requires that for the the air cleaner assembly of claim 54, the extension members are formed from polyurethane and the guide members are formed from a material selected from the group of acrylonitrile butadiene styrene or polypropylene plastic.
Dhiman as modified discloses that its end cap 18, comprises a ramp or sleeve 40 that is potted in urethane and made intergral with the end cap 18. Dhiman Fig.7a, [0023]. It would have been obvious for an integral part to be made of the same material because it is easier for manufacturing. Dhiman’s end cap 18, sleeve 40 and Braunheim’s pin 7 in place of channel 32 
As for the limitation of “the guide members are formed from a material selected from the group of acrylonitrile butadiene styrene or polypropylene plastic,” in the analogous art of filter gaskets, Duffy teaches extending ribs 76 formed of polypropylene. Duffy, Fig.4, [0017] and [0018]. Duffy further teaches that extending ribs provide a low friction surface, which allows the framed filter to easily slide into a filter housing. Duffy, [0017].  It would have been obvious to add Duffy’s extending ribs on top of Braunheim’s pin 7 on Dhiman’s end cap 18 to permit easy insertion of Dhiman’s filter 12 into the filter housing 4. Duffy, Fig.4, [0017]. Polypropylene is harder than polyurethane. 
Claim 59 requires that for an air filter cartridge comprises a filter media extending along a longitudinal axis between opposite first and second ends. The filter media defines an open interior volume and an outer perimeter. An open end cap disposed at the media pack first end. A seal arrangement is disposed on the open end cap. The seal arrangement having a profile varying in an axial direction between a first radial plane and a second radial plane such that a first circumferential segment of the profile is closer to the media pack first end as compared to a second circumferential segment of the profile. At least a portion of the seal arrangement is either disposed within the filter media open interior volume or about the filter media outer perimeter. A plurality of axially extending channels disposed within the open end cap and extending through the first radial plane defined by the seal arrangement first portions.
Dhiman discloses a filter assembly comprises a filter element 12 extending along a longitudinal axis between opposite first end and second end. Dhiman Fig. 1, [0025]. The filter element defines an open interior volume and an outer perimeter. Id. at Fig. 1. An open end cap  Id. at Fig. 6a, [0025]. A seal arrangement 34 is disposed on the open end cap 18. Id. at Fig. 6a, [0029]. The seal arrangement 34 is disposed within the filter element 12 open interior volume. Id. at Fig. 6a, [0029]. A plurality of axially extending channels (i.e., slots 32) disposed within the open end cap 18. Id. at Fig. 6a, [0025]. 
    PNG
    media_image1.png
    820
    940
    media_image1.png
    Greyscale

Dhiman does not disclose that its seal arrangement 34 has a profile varying in an axial direction between a first radial plane and a second radial plane. Dhiman further does not disclose that a first circumferential segment of the profile is closer to the media pack first end as compared to a second circumferential segment of the profile. Additionally, Dhiman does not 
In the analogous art of filter cartridge assemblies, Nichols discloses a seal arrangement 14 has a profile varying in an axial direction between a first radial plane and a second radial plane. Nichols Fig. 1, [0025]. Nichols further discloses a first circumferential segment of the profile (i.e., the segment around maximum position “B”) of the seal 14 profile, at a first circumferential location, is closer to the media pack first end (i.e., top face 18) of the filter element 10 as compared to a second circumferential segment (i.e., the segment around minimum position “A”) of the seal 14 profile. Id. at Fig. 1, [0023]. Id. at Fig. 1, [0031]. Additionally, Nichols discloses that the presence of undulations provides for enhanced durability against wear due to pressures in the filtration system as compared to conventional straight o-ring seals. Id. at Fig. 1, [0027]. It would have been obvious to modify Dhiman’s seal arrangement 34 to be an undulating wave seal as disclosed by Nichols for the benefits of enhanced durability against wear due to pressures in the filtration system. With this modification, Dhiman’s extending channels 32 would extend through the first radial plane that passes the maximum position “B” of Nichols’s seal 14 in Dhiman’s filter element 12. 

    PNG
    media_image2.png
    449
    866
    media_image2.png
    Greyscale

Response to Arguments
Prior Art Rejections
Claims 1–4 and 14–17, 47 and 51–59 are pending. Claims 1–4 and 14–17,47 and 51–59 are rejected for the reasons stated above.  Claims 5–13, 18–46 and 48–50 are canceled.
The Applicants has amended claims 1 to recite the limitation of “a top edge of the profile, at a first circumferential location, is closer to a distal end of the air filter cartridge, as compared to a second circumferential location of the top edge of the profile.” Applicant Rem. dated Mar. 8, 2021 (“Applicant Rem.”) 6. In view of the amended claims 1, none of the reference cited discloses the amended limitation. The examiner therefore withdraws the 102 rejections in view of Kato and the 103 rejections in view of  Kaufmann and Duffy. 
However, the examiner respectfully points out that the amended claims are obvious over Dhiman in view of Nichols, Braunheim and Duffy.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 







/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776